DETAILED ACTION
This office action on the merits for application 17101837 filed on 03/14/2022.  Claims 1-6, 8-16, 18-20 are pending; claims 7, 17 are canceled.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Regarding applicant’s arguments with respect to claims 10-14, applicant argued that “first electromagnetic device coupled to a sun gear of the first planetary gear set by a first shaft" and "a second electromagnetic device coupled to a sun gear of the second planetary gear set by a second shaft and selectively rotationally engaged with the first planetary gear set," where "the first shaft and the second shaft are aligned." Amended Claim 10 is supported at least by Figure 2 and Paragraphs [0020] and [0025] of the present application. No new matter has been added. Examiner asserted that Raghavan 2 discloses "a first electromagnetic device (280) coupled to a sun (222) of first planetary gear set" and "a second electromagnetic device (282) coupled to a sun (232) of the second planetary gear set and selectively (250) rotationally engaged with the first planetary gear set. While Figure 3a of Raghavan 2 illustrates the powertrain 210, Figure 3a is a stick diagram. This type of diagram illustrates the connections between various components, but does not specify the relative locations and orientations of the components. Due to the type of illustration provided by Raghavan 2, Raghavan 2 is silent with respect to the relative alignments of the various components. Accordingly, Raghavan 2 fails to identically disclose a drivetrain including "a first electromagnetic device coupled to a sun gear of [a] first planetary gear set by a first shaft" and "a second electromagnetic device coupled to a sun gear of [a] second planetary gear set by a second shaft," where "the first shaft and the second shaft are aligned," as recited in amended Claim 10”
Examiner respectfully disagrees with applicant’s argument above because applicant’s invention in Fig.2 also is schematic drawings that illustrate the relative locations and orientation between the motors and planetary gearset similarly to Raghavan (US 7179187).  Turning over to applicant’s specification ¶ [0020]; [0025] describes “the sun gear G3 is directly coupled to the first electromagnetic device EM1 by a shaft S3.”; “The electromagnetic device EM2 is also coupled to the second planetary gear set P2 by a shaft S4. The shaft S4 is connected to a sun gear G12 of the second planetary gear set P2.”; however, the applicant’s specification is also silent  claimed similar to reference Raghavan (US 7179187). 
Secondly, the term “align” in the claim is broad. “Align” can mean coaxial, share the same axis (i.e., are along any imaginary line). In this case, Raghavan discloses “the rotor of the first motor/generator 280 is secured to the sun gear member 222 of the planetary gear set 220. he stator of the second motor/generator 282 is also secured to the transmission housing 260. The rotor of the second motor/generator 282 is secured to the sun gear member 232.” (col.16 lines 1-7).  It is well known in the art that sun gear within the planetary gearset can rotated on the shaft/hub on which it is mounted and from Fig.3a depicts that both sun gears are connected to the shafts that connect to motors via connection (see annotated Fig.3a from rejection of claim 10 below). One of ordinary skill would recognize that the connection must be a shaft (as shown in annotated Fig.3a below the rejection of claim 10); wherein these shaft connections (as shown in annotated Fig.3a below the rejection of claim 10) between the sun gears and the motors rotate about the same axis.  Therefore, these shafts are aligned as claimed. For that reasons, the arguments are not persuasive. The rejections of claims 10-14 are maintained.
3. 	Applicant’s arguments with respect to claim(s) 15-16, 18-20 have been considered but are moot because the new ground of rejection (Raghavan US 7179187 Fig.3a.)
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1,2, 4-5, 8-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bucknor (US 2007/0219036A1 cited from IDS).
For Claims 1, 2, 4-5, 8: Bucknor (Fig.3a) discloses: 
Claim 1: a drive train for a vehicle (Fig.3a), comprising:
 an output shaft (19); 
a first gear set (220) comprising a sun gear (222), a ring gear (224) and planetary gears (227) coupling the sun gear to the ring gear; 
a second gear set (240) comprising a sun gear (242), a ring gear (244) and planetary gears (247) coupling the sun gear to the ring gear,
 wherein the planetary gears of both sets are rotatably supported by respective planetary gear carriers (226,246) that are directly coupled to each other; 
a first motor/generator (280) coupled to the first gear set;
 a second motor/generator (282) coupled to (via clutch 250) the second gear set; and
 at least one of:
 a first clutch that selectively engages the second motor/generator with the ring gear of the first gear set; and
 a second clutch (252) that selectively engages the ring gear of the second gear set with the output shaft.
Claim 2: The drive train of claim 1, wherein at least one of the first gear set and the second gear set (240) are engaged with a shaft (17) of an engine (12).
Claim 4: The drive train of claim 1, further comprising a brake mechanism (260) configured to selectively prevent rotation of the first motor/generator.
Claim 5: The drive train of claim 4, further comprising a third clutch (255) selectively coupling the brake mechanism to the first motor/generator.
Claim 8: The drive train of Claim 1, wherein the drive train comprises the second clutch (252) that selectively engages the ring gear (244) of the second gear set with the output shaft (19).
For claims 1, 4-5, 8, 9:  Bucknor ‘036 (Fig.14a) discloses:
Claim 1: a drive train for a vehicle (Fig.14a), comprising:
output shaft (shaft of 1326)
 a first gear set (1330) comprising: a sun gear (1332), a ring gear (1334) and planetary gears (1337, 1338) coupling the sun gear to the ring gear; 
a second gear set (1320) comprising a sun gear (1322), a ring gear (1324) and planetary gears (1327) coupling the sun gear to the ring gear, 
wherein the planetary gears of both sets are rotatably supported by respective planetary gear carriers (1326, 1336);
 a first motor/generator (1380) coupled to the first gear set; 
a second motor/generator (1382) coupled to the second gear set; and
 at least one of: 
this limitation has not given any weight because it’s at least one of limitation); and 
a second clutch (1350) that selectively engages (e.g. selectively connects see ¶ [0256]) the ring gear (1324) of the second gear set with the output shaft (e.g. output shaft of 1326).
Claim 4: The drive train of claim 1, further comprising a brake mechanism (1360) configured to selectively prevent rotation of the first motor/generator.
Claim 5: The drive train of claim 4, further comprising a third clutch (1355) selectively coupling the brake mechanism to the first motor/generator.
Claim 8: The drive train of Claim 1, wherein the drive train comprises the second clutch (1350) that selectively engages the ring gear (1324) of the second gear set with the output shaft (shaft of 1326).
Claim 9: The drive train of Claim 8, wherein the second clutch (1350) selectively engages the ring gear (1324) of the second gear set with the planetary gear carrier (1336) of the first gear set and the planetary gear carrier (1326) of the second gear set.

Claim(s) 1, 4-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raghavan (US 2007/0032328)
Raghavan ‘328 discloses:
Claim 1: a drive train for a vehicle (Fig.11a), comprising:
 an output shaft (e.g.17); 

a second gear set (1040) comprising a sun gear (1042), a ring gear (1044) and planetary gears (1047) coupling the sun gear to the ring gear,
 wherein the planetary gears of both sets are rotatably supported by respective planetary gear carriers (1036,1046) that are directly coupled to each other; 
a first motor/generator (1080) coupled to the first gear set (¶ [0208]);
 a second motor/generator (1082) coupled to (via 1092 in B position) the second gear set (1040); and
 at least one of:
 a first clutch (1092) that selectively engages the second motor/generator (1082) with the ring gear (1034) of the first gear set; and
 a second clutch that selectively engages the ring gear of the second gear set with the output shaft.
Claim 4: The drive train of claim 1, further comprising a brake mechanism (1060) configured to selectively prevent rotation of the first motor/generator.
Claim 5: The drive train of claim 4, further comprising a third clutch (1055) selectively coupling the brake mechanism to the first motor/generator.
Claim 6: The drive train of claim 1, wherein the drive train comprises the first clutch (1092) that selectively engages the second motor/generator (1082) with the ring gear (1034) of the first gear set.

Claim(s) 10-16, 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raghavan (US 7179187 cited from IDS submitted on 11/23/2020)
Raghavan ‘187 discloses: 
Claim 10: a drive train for a vehicle (Fig.3a), comprising: 
a first planetary gear set (220); 
a second planetary gear set (230) directly coupled to the first planetary gear set; 
an output shaft (19) coupled to (via 252) at least one of the first and the second (230) planetary gear sets;
a first electromagnetic device (280) coupled to a sun (222) of first planetary gear set by a first shaft (see annotated Fig below); and
 a second electromagnetic device (282) coupled to a sun (232) of the second planetary gear set by a second shaft (see annotated Fig. below) and selectively (250) rotationally engaged with the first planetary gear set; wherein the first shaft and the second shaft are aligned (as shown in annotated Fig. 3a below, the first shaft and are aligned on the same axis as second shaft).


    PNG
    media_image1.png
    527
    631
    media_image1.png
    Greyscale


Claim 11: The drive train of claim 10, the first and second electromagnetic devices are aligned (see Fig.3a, 280 and 282 are aligned in axial direction).
Claim 12: The drive train of claim 10, at least one of the first electromagnetic device and the second electromagnetic device comprises a motor/generator (either 280 or 282 is motor/generator, col.15 lines 65-66)
Claim 13: The drive train of claim 10, the first and second planetary gear sets are aligned (see Fig.3a; 220 and 230 are align in axial direction).
Claim 14: The drive train of claim 10, wherein the first planetary gear set includes a first planetary gear carrier (226), and wherein the second planetary gear set includes a second planetary gear carrier (236) that is fixed to the first planetary gear carrier (as shown in Fig.3a).

Claim 15: Raghavan (Fig.3a) discloses a vehicle (col.3 lines 39-45), comprising:

a transmission (310) comprising a first gear set (230) having a first planetary
gear carrier (236) and
a second gear set (220) having a second planetary gear carrier (226);
the first planetary gear carrier being engaged with the second planetary gear
carrier and the output (col.15 lines 58-61 and lines 34-38: 272 connects carrier 226 and carrier 236; wherein 227 is mounted on carrier 226)
a first motor/generator (282) coupled to the first gear set (230) through a first shaft (see annotated Fig.3a below); and
a second motor/generator (280) coupled to the second gear set (220) through a second shaft (see annotated Fig.3a below);
wherein during a first mode of operation of the vehicle the second
motor/generator is disengaged from the first gear set (when 150 is disengaged, it would disengage the connection between the motor 180 and 132), and wherein during a second mode of operation (when 150 is engaged, it would connect the motor 180 to 132) of the vehicle the second motor/generator is coupled to the first gear set, and wherein the first shaft is aligned with the second shaft (see annotated Fig.3a)

    PNG
    media_image2.png
    527
    631
    media_image2.png
    Greyscale


Claim 16: The vehicle of claim 15, wherein during the second mode of operation (see explanation from rejection of claim 15) second motor/generator is coupled to a shaft (17) of an engine (12; via 220 see Fig.3a).
Claim 18: The vehicle of claim 15, a third gear set (240) that is coupled to a drive axle of the vehicle (the output member 19 connects to final drive where final drive would connects to drive wheels).
Claim 19: The vehicle of claim 15, wherein the first motor/generator and the second motor/generator are aligned (as shown in Fig.3a; first and second motors 280 and 282 are axially aligned).
Claim 20: The vehicle of claim 15, wherein the first planetary gear carrier and the second planetary gear carrier are aligned (as shown in Fig.3a carriers 836 and 826 are aligned because they rotate same axis).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raghavan (US 2007/0032328) in view of Raghvan (US 20070072724) and further in view of Karl (US 3262331).

Claim 3: Raghavan ‘328 discloses the first clutch (1092) and the second motor/generator (1082) but does not disclose a third gear set including at least two gears that couple the first clutch to the second motor/generator.
Raghavan ‘724 (Fig.3a) teaches transmission (210) wherein a third gear set (294-offset gearing) that couple first clutch (292) to a second motor (282).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a third gearset that couple to the first clutch to the second motor as taught by Raghavan ‘724 in the transmission of 
Raghavan ‘724 does not explicitly disclose a third gear set including at least two gears.
Karl teaches offset gearing comprises a first gear and second gear (Fig.1, 4 and 5).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a third gearset including at least two gears as taught by Karl in the transmission of Raghavan ‘328 and ‘724 for the purpose of balancing out the force from motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Raghavan (US 20070049440) discloses two planetary and three planetary gearset with clutches see Fig.8a.
Raghavan (US 20070298923) discloses two planetary and three planetary gearset with clutches see Fig.1a.
Bucknor (US 20060229152) discloses two motors and three planetary gearset with clutches see Fig.10a.
Bucknor (US 20070129196) discloses two motors and three planetary gearset with clutches see Fig.1a.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659